Order, entered on April 19, 1960, denying plaintiff’s motion for reconsideration of the denial of the application for a preference under subdivision 5 of rule V of the New York County Supreme Court Trial Term Rules unanimously reversed, on the law and on the facts, and in the *638exercise of discretion, with $20 costs and disbursements to the appellant, and the motion granted to the extent of directing a preference under rule V of the New York County Supreme Court Trial Term Rules, with $10 costs. It appears by affidavit of plaintiff’s doctor that the plaintiff sustained an impacted abduction fracture of the surgical neck of the right humerus and an additional fracture of- the greater tuberosity of the right humerus; and said affidavit, together with plaintiff’s affidavit make a prima facie showing that the injuries have resulted in protracted disability with substantial loss of earnings. Concur — Breitel, J. P., Rabin, Valente, McNally and Eager, JJ.